Filed 11/10/21 P. v. Dixon CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,                                                                                   C092203

                    Plaintiff and Respondent,                                     (Super. Ct. No. NCR98273)

           v.

 THOMAS MICHAEL DIXON,

                    Defendant and Appellant.




         Defendant Thomas Michael Dixon appeals from the trial court’s order on remand
denying his request that the court strike his firearm sentencing enhancement. In this
court’s unpublished opinion upholding a judgment entered after defendant’s guilty plea to
second degree murder, we remanded defendant’s case “for the limited purpose of: (1)
determining whether defendant had an adequate opportunity to make a record of
information that will be relevant to the Board of Parole Hearings in fulfilling its statutory
obligations under Penal Code section 3051, and if not, to afford defendant and the People
the opportunity to present evidence relevant to that eventual youthful offender parole



                                                             1
hearing; and (2) allowing the trial court to exercise its sentencing discretion and
determine whether to strike defendant’s sentencing enhancement consistent with the new
authority granted by Penal Code section 12022.5, subdivision (c).” (People v. Dixon
(Jan. 24, 2019, C085151) [nonpub. opn.].)
       However, as agreed to by the parties and confirmed by this court’s review of the
record, on remand, the trial court only conducted the second inquiry. We agree with the
parties that another remand directing the trial court to complete the first inquiry is
required.
                                      DISPOSITION
       The matter is remanded and the trial court directed to determine whether defendant
had an adequate opportunity to make a record of information that will be relevant to the
Board of Parole Hearings in fulfilling its statutory obligations under Penal Code section
3051, and if not, to afford defendant and the People the opportunity to present evidence
relevant to that eventual youthful offender parole hearing. The judgment is otherwise
affirmed.



                                                    /s/
                                                   HOCH, J.



We concur:



 /s/
MURRAY, Acting P. J.



 /s/
KRAUSE, J.


                                              2